IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 208PA16

                                  Filed 9 June 2017

STATE OF NORTH CAROLINA

              v.
JOSHUA EARL HOLLOMAN



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 786 S.E.2d 328 (2016), finding prejudicial

error in a judgment entered on 27 April 2015 by Judge Donald W. Stephens in

Superior Court, Wake County, and awarding defendant a new trial. Heard in the

Supreme Court on 11 April 2017.

      Joshua H. Stein, Attorney General, by Joseph L. Hyde, Assistant Attorney
      General, for the State-appellant.

      Glenn Gerding, Appellate Defender, by Amanda S. Zimmer, Assistant Appellate
      Defender, for defendant-appellee.


      ERVIN, Justice.


      The issue before this Court is whether the Court of Appeals erred by

determining that the trial court committed prejudicial error in the course of

instructing the jury concerning the right of self-defense. After carefully considering

the record in light of the applicable law, we hold that the trial court’s self-defense

instructions were not erroneous, reverse the decision of the Court of Appeals to the
                                STATE V. HOLLOMAN

                                 Opinion of the Court



contrary, and remand this case to the Court of Appeals for consideration of

defendant’s remaining challenge to the trial court’s judgment.

      During the early morning hours of 1 January 2014, defendant Joshua Earl

Holloman shot Darryl Anthony Bobbitt a number of times using a .45 caliber handgun

at the corner of Rock Quarry Road and Martin Luther King Boulevard in Raleigh.

According to Mr. Bobbitt, he and Mariah Mann, whom he believed to be his girlfriend,

went to a bar to celebrate the imminent arrival of the New Year on the evening of 31

December 2013. Shortly after midnight, Mr. Bobbitt decided to wait in his vehicle

until the time that the bar closed and Ms. Mann was ready to leave given that

relations between the two of them had become strained during the course of the

evening. After Ms. Mann left the bar, the two of them returned to Mr. Bobbitt’s home,

where they began to argue. Eventually, Ms. Mann left Mr. Bobbitt’s home on foot.

After his mother and stepfather failed to induce Ms. Mann to return to the family

home, Mr. Bobbitt began searching for Ms. Mann and eventually located her near

some woods along Martin Luther King Boulevard in Raleigh.

      Upon locating Ms. Mann, Mr. Bobbitt exited his car and crossed the road for

the purpose of attempting to persuade Ms. Mann to enter his vehicle. In view of the

fact that Ms. Mann appeared to be adhering to his request, Mr. Bobbitt reversed

course and began walking back to his vehicle. As he did so, Mr. Bobbitt heard

someone say, “Oh, you put your hands on her.” According to Mr. Bobbitt:




                                         -2-
                                 STATE V. HOLLOMAN

                                  Opinion of the Court



             Once I heard that, I turned around. I looked back, saw the
             gun, so of course I had my gun. I turned back around,
             reached for my gun, and once I turned back around, I was
             already shot.

             ....

             I got shot, stumbled. Next thing I know, I’m looking at the
             pavement, and I just see somebody standing over me.

Mr. Bobbitt denied having fired any shots from his own weapon.             Mr. Bobbitt

sustained four gunshot wounds, two of which entered his stomach, one of which

entered his left leg, and one of which pierced his right arm.

        After confirming Mr. Bobbitt’s account of the events leading up to the

confrontation, Ms. Mann testified that, while Mr. Bobbitt was trying to get her to

enter his car, she was attempting to call defendant, with whom she had also been

romantically involved and with whom she had been in contact earlier in the evening

for the purpose of requesting that he come get her. As she attempted to contact

defendant, Mr. Bobbitt took her phone out of her hand. Upon arriving at the location

at which Ms. Mann and Mr. Bobbitt were standing, defendant parked his car, got out

of his vehicle, and told Ms. Mann to get inside. After complying with defendant’s

request, Ms. Mann lowered her head and began crying. As she wept, Ms. Mann heard

defendant ask Mr. Bobbitt if “he [had] put his hands on [Ms. Mann]” before hearing

the firing of several gunshots. After the firing of these gunshots, defendant returned

to the car, told Ms. Mann that he thought that he had shot Mr. Bobbitt, and drove

away.


                                          -3-
                                  STATE V. HOLLOMAN

                                   Opinion of the Court



      Anna Dajui was driving her daughter, Roxana, home from a New Year’s Eve

party when a vehicle sped in front of them and stopped in the middle of the street.

At that point, the Dajuis saw the driver of the vehicle get out of the car, reach for a

firearm, and begin shooting at a second individual who was standing at the

intersection of Rock Quarry Road and Martin Luther King Boulevard. After the man

fired several shots, the Dajuis saw the second man lying in the roadway.

      Fortuitously, Sergeant Jennings Bunch of the Raleigh Police Department was

patrolling in the area and happened to be at the intersection of Rock Quarry Road

and Martin Luther King Boulevard at the time that the shooting occurred. Like the

Dajuis, Sergeant Bunch saw the driver emerging from a vehicle that had stopped at

the intersection. After hearing angry voices and a series of gunshots, Sergeant Bunch

saw the driver of the stopped vehicle standing over and pointing a handgun at a

second man, who was lying on the ground.             Upon making these observations,

Sergeant Bunch fired several shots into the air, an action that caused the driver of

the vehicle to leave the scene.

      On the other hand, defendant testified that in the early morning hours of 1

January 2014, he received a voice mail and a phone call from Ms. Mann, who

appeared to be in a distressed condition, asking defendant to pick her up on Martin

Luther King Boulevard. After arriving at the indicated location, defendant observed

Ms. Mann walking on the sidewalk while being followed by another individual. Upon

reaching Ms. Mann’s location, defendant stopped his vehicle beside her, exited his


                                           -4-
                                 STATE V. HOLLOMAN

                                  Opinion of the Court



vehicle while holding his gun by his side, and told Ms. Mann to get into his vehicle.

When he noticed that Ms. Mann was crying and that there was blood on her face,

defendant asked the man walking behind her whether “he [had] put his hands on

her,” stepped closer to the man after failing to hear any response, and repeated his

question. By the time that he stepped toward the man, that individual turned around

towards him and “open[ed] fire” upon defendant. In light of the fact that he feared

for his life, defendant fired his weapon “[m]aybe three to five times” in an attempt to

defend himself. After the man fell to the ground, defendant stood over him for a brief

period of time. Upon hearing gunfire, defendant left the scene and went to the

residence of his mother, where he was apprehended later that morning.

      On 1 January 2014, an arrest warrant charging defendant with assault with a

deadly weapon with the intent to kill and inflicting serious injury was issued. On 24

February 2014, the Wake County grand jury returned a bill of indictment charging

defendant with assault with a deadly weapon with the intent to kill and inflicting

serious injury. The charge against defendant came on for trial before the trial court

and a jury at the 20 April 2015 criminal session of the Superior Court, Wake County.

      At the jury instruction conference, defendant’s trial counsel requested the trial

court to instruct the jury concerning the law of self-defense and defense of another,




                                          -5-
                                   STATE V. HOLLOMAN

                                     Opinion of the Court



among other subjects.1 More specifically, defendant requested the trial court to

instruct the jury that:

                    The defendant would be excused of assault with a
              deadly weapon with intent to kill inflicting serious injury
              on the ground of self-defense if:

              First, it appeared to the defendant and the defendant
              believed it to be necessary to assault the victim in order to
              save the defendant from death or great bodily harm.

              And Second, the circumstances as they appeared to the
              defendant at the time were sufficient to create such a belief
              in the mind of a person of ordinary firmness. It is for you
              the jury to determine the reasonableness of the defendant’s
              belief from the circumstances as they appeared to the
              defendant at the time.

              And Third, [i]f the defendant was not the aggressor and the
              defendant was at a place the defendant had a lawful right
              to be, the defendant could stand the defendant’s ground
              and repel force with force regardless of the character of the
              assault being made upon the defendant except deadly force
              unless he reasonably believed that such force was
              necessary to prevent imminent death or great bodily harm
              to himself or another.

                    However, the defendant would not be excused if the
              defendant used excessive force.

                     ....

                    The defendant would not be guilty of any assault if
              the defendant acted in self-defense, and if the defendant
              was not the aggressor in provoking the fight and did not
              use excessive force under the circumstances.

       1 The trial court declined to instruct the jury concerning the right of one person to
defend another on the grounds that “[t]here’s no evidence to suggest that this defendant acted
to defend anyone other than himself.” Defendant has not challenged the trial court’s refusal
to deliver a defense of another instruction before either the Court of Appeals or this Court.

                                             -6-
                                  STATE V. HOLLOMAN

                                   Opinion of the Court




                    One enters a fight voluntarily if one uses toward
             one’s opponent abusive language, which, considering all of
             the circumstances, is calculated and intended to provoke a
             fight. If the defendant voluntarily and without provocation
             entered the fight, the defendant would be considered the
             aggressor unless the defendant thereafter attempted to
             abandon the fight and gave notice to the deceased that the
             defendant was doing so. . . . A person is also justified in
             using defensive force when the force used by the person
             who was provoked is so serious that the person using
             defensive force reasonably believes that he was in
             imminent danger of death or serious bodily harm, the
             person using defensive force had no reasonable means to
             retreat, and the use of force likely to cause death or serious
             bodily harm was the only way to escape the danger. The
             defendant is not entitled to the benefit of self-defense if the
             defendant was the aggressor with the intent to kill or inflict
             serious bodily harm upon the deceased.

Instead of delivering the exact instruction that defendant requested, however, the

trial court instructed the jury with respect to the issue of self-defense using a modified

version of the pattern jury instruction relating to felonious assaults in which the

defendant claimed to have acted in self-defense, stating that:

                    If the State has satisfied you beyond a reasonable
             doubt that the defendant assaulted Darryl Bobbitt with a
             deadly weapon with intent to cause death or serious bodily
             injury, then you would consider whether the defendant’s
             actions are excused and the defendant is not guilty because
             the defendant acted in lawful self-defense. . . .

                     If the circumstances which the defendant
             encountered at the time would have created a reasonable
             belief in the mind of a person of ordinary firmness that an
             assault upon Darryl Bobbitt with a firearm was necessary
             or appeared to be necessary to protect the defendant from
             imminent death or great bodily harm, and the


                                           -7-
                                STATE V. HOLLOMAN

                                 Opinion of the Court



            circumstances did create such a belief in the defendant’s
            mind at the time the defendant acted, such assault with a
            firearm upon Darryl Bobbitt would be justified by self-
            defense. . . .

            A person is justified in using defensive force to defend
            himself when the force used against him is so serious that
            the person using defensive force reasonably believes that
            he is in imminent danger of death or serious bodily harm,
            the person using defensive force has no reasonable means
            to avoid the use of that force, and his use of force likely to
            cause death or serious bodily harm is the only way to
            escape the danger. . . .

                   Furthermore, self-defense is justified only if the
            defendant was not himself the aggressor. Justification for
            lawful self-defense is not present if the person who uses
            defensive force voluntarily enters into a fight with the
            intent to use deadly force. In other words, if one initially
            displays a firearm to his opponent, intending to engage in
            a fight and intending to use deadly force in that fight and
            provokes the use of deadly force against himself by an
            alleged victim, he is himself an aggressor and cannot claim
            he acted lawfully to defend himself.

      On 24 April 2015, the jury returned a verdict finding defendant guilty of the

lesser included offense of assault with a deadly weapon inflicting serious injury.

Based upon the jury’s verdict, the trial court entered a judgment sentencing

defendant to a term of twenty-five to forty-two months imprisonment. However, the

trial court suspended defendant’s active sentence and placed him on supervised

probation for a period of thirty-six months on the condition that he comply with the

usual terms and conditions of probation, serve a term of ten months imprisonment in

the custody of the Division of Adult Corrections, make restitution in the amount of



                                         -8-
                                  STATE V. HOLLOMAN

                                    Opinion of the Court



$2,989.00, pay the costs, including the cost of his court-appointed attorney, and

refrain from having any contact with Mr. Bobbitt or any member of his family.

Defendant noted an appeal to the Court of Appeals from the trial court’s judgment.

      In seeking relief from the trial court’s judgment before the Court of Appeals,

defendant argued that the trial court’s self-defense instruction misstated the

applicable law and deprived him of the ability to fully present his defense.2 More

specifically, defendant asserted that, in light of the enactment of N.C.G.S. § 14-

51.4(2)(a), the trial court erred by instructing the jury that “[j]ustification for lawful

self-defense is not present if the person who uses defensive force voluntarily enter[ed]

into a fight with the intent to use deadly force” and that, “if one initially displays a

firearm to his opponent, intending to engage in a fight and intending to use deadly

force in that fight and provokes the use of deadly force against himself by an alleged

victim, he is himself an aggressor and cannot claim he acted lawfully to defend

himself” and failing to instruct the jury that it could find that defendant regained the

right to use defensive force pursuant to N.C.G.S. § 14-51.4(2)(a). In defendant’s view,

the enactment of N.C.G.S. § 14-51.4(2)(a), which allows a “person who initially

provokes the use of force against himself or herself” to utilize defensive force in the

event that “[t]he force used by the person who was provoked is so serious that the


      2 In addition, defendant argued that the trial judge had unlawfully considered his
personal feelings concerning firearm possession and other subjects in passing judgment upon
defendant. However, we need not discuss this issue in any detail in this opinion given that
the Court of Appeals declined to reach it given its decision to award defendant a new trial
based upon the instructional error that it found the trial court to have committed.

                                            -9-
                                 STATE V. HOLLOMAN

                                   Opinion of the Court



person using defensive force reasonably believes that he or she was in imminent

danger of death or serious bodily harm, the person using defensive force had no

reasonable means to retreat, and the use of force which is likely to cause death or

serious bodily harm to the person who was provoked [is] the only way to escape the

danger,” “arguably changes the common law as it relates [to] aggressors and the right

to self-defense.” According to defendant, his own “actions in possessing a gun and

questioning [Mr.] Bobbitt over an incident that may have just occurred could have

been seen by the jury as [defendant] initiating or seeking to provoke a fight with [Mr.]

Bobbitt,” causing Mr. Bobbitt to respond by “pulling a concealed gun from his pocket

and firing at [defendant].”    The amount of “force used by [Mr.] Bobbitt against

[defendant] was so serious as to lead [defendant] to reasonably believe that he was in

imminent danger of death or serious bodily harm, that he had no reasonable means

to retreat, and that the use of force likely to cause death or serious bodily harm to

[Mr.] Bobbitt was the only way to escape the danger.” However, the self-defense

instruction that the trial court actually delivered to the jury “failed to allow for the

jury to consider whether [defendant] regained his right to self-defense under

[N.C.G.S.] § 14-51.4 even if he had initiated or provoked the fight with [Mr.] Bobbitt,”

an error that prejudiced defendant and entitled him to a new trial given that “there

is a reasonable probability that the jury would [have] acquitted [defendant] had they

been properly instructed on the right to use self-defense even if [defendant] was the

aggressor.”


                                          -10-
                                 STATE V. HOLLOMAN

                                  Opinion of the Court



      The State, on the other hand, argued that defendant had “requested an

instruction substantially identical to the one” that the trial court had delivered, so

that defendant had invited the commission of the error upon which his challenge to

the trial court’s judgment was predicated, citing State v. Wilkinson, 344 N.C. 198,

236, 474 S.E.2d 375, 396 (1996). In addition, the State argued that defendant had

failed to demonstrate that the enactment of N.C.G.S. § 14-51.4 had “changed the law

with regard to an aggressor who had the intent to kill.” On the contrary, the statutory

reference to a person who “ ‘initially provokes the use of force’ must mean an

aggressor without murderous intent” in order to avoid “allow[ing] a pretextual quarrel

to countenance premeditated murder.”          In the State’s view, the trial court’s

instructions “adequately informed the jury that a person may use defensive force

when he reasonably believes [that] he is in imminent danger, he has no reasonable

means to avoid the use of force, and his use of force is the only way to escape the

danger.”

      The Court of Appeals awarded defendant a new trial on the grounds that “[t]he

trial court’s deviations from the pattern self-defense instruction, taken as a whole,

misstated the law by suggesting that an aggressor cannot under any circumstances

regain justification for using defensive force.” State v. Holloman, ___ N.C. App. ___,

___, 786 S.E.2d 328, 334 (2016). According to the Court of Appeals, N.C.G.S. § 14-

51.4(2)(a) allows “the person who initially provokes the use of force . . . to “us[e]

defensive force” in the event that “[t]he force used by the person who was provoked is


                                         -11-
                                  STATE V. HOLLOMAN

                                   Opinion of the Court



so serious that the person using defensive force reasonably believes that he or she

was in imminent danger of death or serious bodily harm, the person using defensive

force had no reasonable means to retreat, and the use of force which is likely to cause

death or serious bodily harm to the person who was provoked was the only way to

escape the danger.” Id. at ___, 786 S.E.2d at 332 (quoting N.C.G.S. § 14-51.4(2)(a)

(2015)).   The trial court erred, in the Court of Appeals’ view, by “eliminat[ing]

references to circumstances in which an aggressor can lawfully defend himself” and

suggesting “that[,] if jurors determined [d]efendant had initiated the gun fight, they

could not find that [he] acted in lawful self-defense, even if Mr. Bobbitt fired his gun

first.” Id. at ___, 786 S.E.2d at 334. As a result, after finding the trial court’s error

to be prejudicial, the Court of Appeals awarded defendant a new trial. This Court

granted the State’s request for discretionary review of the Court of Appeals’ decision.

      In seeking to persuade us to reverse the Court of Appeals’ decision, the State

notes that “[t]he ‘law of self-defense in cases of homicide applies also in cases of

assault,’ ” quoting State v. Anderson, 230 N.C. 54, 55, 51 S.E.2d 895, 897 (1949). As

a result, “one who brings about an affray with the intent to take life or inflict serious

bodily harm may not claim self-defense,” citing State v. Mize, 316 N.C. 48, 52, 340

S.E.2d 439, 442 (1986). For that reason, the State argues that, “[i]f the defendant

was the aggressor and killed with murderous intent, that is, the intent to kill or inflict

serious bodily harm, then she is not entitled to an instruction on self-defense,”

quoting the dissenting opinion in State v. Norman, 324 N.C. 253, 274, 378 S.E.2d 8,


                                          -12-
                                   STATE V. HOLLOMAN

                                    Opinion of the Court



20 (1989). Although the State acknowledges that N.C.G.S. § 14-51.4(2)(a) appears to

“abrogate[ ] the principle . . . that one who wrongfully commenced a fight may not

regain the right of self-defense upon being sorely pressed by his adversary,” this

apparent statutory expansion of the right of self-defense should not, as a matter of

“common law, statutory context, and common sense,” apply to “aggressors with

murderous intent.” According to the State, “[t]he legislature simply could not have

intended for one who attacks with murderous intent to claim self-defense” given that

“allow[ing] one to use defensive force when his intended victim lawfully responds with

deadly force would legitimize both parties’ conduct.” For that reason, the challenged

trial court instruction to the effect that an aggressor using deadly force could not

regain the right to use defensive force did not misstate the applicable law and was

not, for that reason, erroneous.

      Defendant, on the other hand, asserts that the Court of Appeals correctly

granted him a new trial based upon the trial court’s failure to allow the jury to

consider whether he had regained the right to use defensive force even if he was the

aggressor. Assuming that “the statute only applies to aggressors without murderous

intent,” the challenged instruction “was still erroneous” because “[t]he intent to use

deadly force is not the same as murderous intent” and “because the jury was not

instructed to consider if [defendant] was an aggressor with murderous intent.”

According to defendant, the trial court’s instructions allowed the jury to “conclude[ ]

that [defendant] was an aggressor with intent to use ‘deadly force’ merely because he


                                           -13-
                                  STATE V. HOLLOMAN

                                   Opinion of the Court



possessed a firearm and intended to use it to defend Ms. Mann and himself, if

necessary.” However, the jury failed to find that defendant intended to kill Mr.

Bobbitt when it convicted him of assault with a deadly weapon inflicting serious

injury rather than assault with a deadly weapon with the intent to kill and inflicting

serious injury. In light of the conflicts in the evidence, “the jury had to determine if

[Mr.] Bobbitt had the right to use lethal force against [defendant] and whether

[defendant] had the right to use defensive force in response.” Since the trial court’s

instructions “did not tell the jury that [defendant] could use defensive force even if

the jury felt [that defendant] had provoked [Mr.] Bobbitt,” those instructions

“misstated the law, confused the jury, and deprived [defendant] of his constitutional

right to fully present his defense.” As a result, given that “[t]here is a reasonable

possibility that the trial court’s error impacted the jury’s decision,” the Court of

Appeals correctly awarded defendant a new trial.

      The ultimate issue before us in this case is the extent, if any, to which the trial

court erred by instructing the jury that an individual having the status of an

aggressor using deadly force could not regain the right to act in self-defense and by

failing to instruct the jury that the aggressor may be entitled to utilize defensive force

in the event that the person provoked responded by using such significant force that

the aggressor was placed in imminent danger of death or serious bodily harm, the

aggressor did not have a reasonable opportunity to retreat, and the aggressor can

only protect himself or herself from death or serious bodily harm by using defensive


                                          -14-
                                 STATE V. HOLLOMAN

                                   Opinion of the Court



force. According to well-established North Carolina law, a trial judge’s jury charge

shall “give a clear instruction which applies the law to the evidence in such manner

as to assist the jury in understanding the case and in reaching a correct verdict.”

State v. Smith, 360 N.C. 341, 346, 626 S.E.2d 258, 261 (2006) (quoting State v.

Williams, 280 N.C. 132, 136, 184 S.E.2d 875, 877 (1971)). For that reason, “the judge

has the duty to instruct the jury on the law arising from all the evidence presented.”

Id. at 346, 626 S.E.2d at 261 (quoting State v. Moore, 75 N.C. App. 543, 546, 331

S.E.2d 251, 253, disc. rev. denied, 315 N.C. 188, 337 S.E.2d 862 (1985)). In instructing

the jury with respect to a defense to a criminal charge, “the facts must be interpreted

in the light most favorable to the defendant.” State v. Montague, 298 N.C. 752, 755,

259 S.E.2d 899, 902 (1979).

                    A defendant may request a jury instruction in
             writing, and the trial court must so instruct provided the
             instruction is supported by the evidence. However, a trial
             court is not obligated to give a defendant’s exact instruction
             so long as the instruction actually given delivers the
             substance of the request to the jury.

State v. Roache, 358 N.C. 243, 304, 595 S.E.2d 381, 420 (2004) (citing State v. McNeill,

346 N.C. 233, 239, 485 S.E.2d 284, 288 (1997), cert. denied, 522 U.S. 1053, 118 S. Ct.

704, 139 L. Ed. 2d 647 (1998); State v. Atkins, 349 N.C. 62, 90, 505 S.E.2d 97, 115

(1998), cert. denied, 526 U.S. 1147, 119 S. Ct. 2025, 143 L. Ed. 2d 1036 (1999)).

Although “[u]se of the pattern instructions is encouraged,” State v. Garcell, 363 N.C.

10, 49, 678 S.E.2d 618, 642-43 (citation omitted), cert. denied, 558 U.S. 999, 130 S.



                                          -15-
                                  STATE V. HOLLOMAN

                                   Opinion of the Court



Ct. 510, 175 L. Ed. 2d 362 (2009), “[f]ailure to follow the pattern instructions does not

automatically result in error,” State v. Bunch, 363 N.C. 841, 846, 689 S.E.2d 866, 870

(2010); see also State v. Mundy, 265 N.C. 528, 529, 144 S.E.2d 572, 573 (1967) (stating

that, “[i]n giving instructions the court is not required to follow any particular form

and has wide discretion as to the manner in which the case is presented to the jury,

but it has the duty to explain, without special request therefor, each essential element

of the offense and to apply the law with respect to each element to the evidence

bearing thereon”). On the other hand, even though “no exact formula is required”

when the trial court instructs the jury, “[o]nce it undertakes to do so, however, the

[instructions] should be given in substantial accord with those approved by this

[C]ourt.” State v. Watson, 294 N.C. 159, 167, 240 S.E.2d 440, 446 (1978) (citing State

v. Hammonds, 241 N.C. 226, 85 S.E.2d 133 (1954)); see also State v. Davis, 238 N.C.

252, 253-54, 77 S.E.2d 630, 631 (1953) (stating that “[c]orrect instruction as to the

law . . . limit[s] [the trial judge’s] responsibilit[ies]”). Thus, we must determine

whether the trial court’s self-defense instructions accurately stated the applicable law

arising upon the evidentiary record developed at trial.

      The initial issue that must be addressed in order to determine whether the

trial court correctly instructed the jury with respect to the self-defense issue is the

extent, if any, to which North Carolina law allows an aggressor to regain the right to

utilize defensive force based upon the nature and extent of the reaction that he or she

provokes in the other party. Historically, as the State notes, North Carolina law did


                                          -16-
                                     STATE V. HOLLOMAN

                                       Opinion of the Court



not allow an aggressor using deadly force to regain the right to exercise the right of

self-defense in the event that the person to whom his or her aggression was directed

responded by using deadly force to defend himself or herself. State v. Wetmore, 298

N.C. 743, 750, 259 S.E.2d 870, 875 (1979) (stating that, “[i]f one takes life, though in

defense of his own life, in a quarrel which he himself has commenced with intent to

take life or inflict serious bodily harm, the jeopardy into which he has been placed by

the act of his adversary constitutes no defense whatever, but he is guilty of murder”

(quoting State v. Potter, 295 N.C. 126, 144 n.2, 244 S.E.2d 397, 409 n.2 (1978))).3

According to N.C.G.S. § 14-51.3, however:

                       (a) A person is justified in using force, except deadly
               force, against another when and to the extent that the
               person reasonably believes that the conduct is necessary to
               defend himself or herself or another against the other's
               imminent use of unlawful force. However, a person is
               justified in the use of deadly force and does not have a duty
               to retreat in any place he or she has the lawful right to be
               if either of the following applies:

                      (1) He or she reasonably believes that such force is
                      necessary to prevent imminent death or great bodily
                      harm to himself or herself or another.




       3 Although defendant appears to understand the references to “murderous intent” and
“deadly force” as contained in certain of our prior decisions to refer to a specific intent to kill
and argues that only such a specific intent to kill obviates an aggressor’s right to use
defensive force, that understanding is simply incorrect. Instead, “[m]urderous intent means
the intent to kill or inflict serious bodily harm,” Mize, 316 N.C. at 52, 340 S.E.2d at 442, and
“[d]eadly force has been defined as ‘force likely to cause death or great bodily harm,’ ” State
v. Hunter, 315 N.C. 371, 373, 338 S.E.2d 99, 102 (1986) (quoting State v. Clay, 297 N.C. 555,
563, 256 S.E.2d 176, 182 (1979), overruled on other grounds, State v. Davis, 305 N.C. 400, 290
S.E.2d 574 (1982)).

                                               -17-
                                   STATE V. HOLLOMAN

                                     Opinion of the Court



                     (2) Under the circumstances permitted pursuant
                     to [N.C.] G.S. [§] 14-51.2.4

N.C.G.S. § 14-51.3 (2015). However, as has already been noted, N.C.G.S. § 14-51.4

provides, in pertinent part, that:

              The justification described in [N.C.]G.S. [§] 14-
              51.2 and [N.C.]G.S. [§] 14-51.3 is not available to a person
              who used defensive force and who:

                     ....

              (2) Initially provokes the use of force against himself or
              herself. However, the person who initially provokes the
              use of force against himself or herself will be justified in
              using defensive force if either of the following occur:

                     a. The force used by the person who was provoked
                     is so serious that the person using defensive force
                     reasonably believes that he or she was in imminent
                     danger of death or serious bodily harm, the person
                     using defensive force had no reasonable means to
                     retreat, and the use of force which is likely to cause
                     death or serious bodily harm to the person who was
                     provoked was the only way to escape the danger.

Id. As this language reflects and as the State acknowledges, the General Assembly,

by enacting this legislation, appears to have allowed an aggressor to regain the right

to utilize defensive force under certain circumstances. Moreover, as the State also

concedes, N.C.G.S. § 14-51.4(2)(a) does not, when read literally, appear to distinguish

between situations in which the aggressor did or did not utilize deadly force. The

absence of such a limitation does not, as defendant appears to suggest, necessarily


       4 N.C.G.S. § 14-51.2 addresses a person’s right to use defensive force for the purpose
of protecting one’s home, workplace, or motor vehicle.

                                            -18-
                                  STATE V. HOLLOMAN

                                    Opinion of the Court



resolve this issue.   Instead, we can only determine whether the right to utilize

defensive force can be regained by an aggressor using deadly force by properly

construing the relevant statutory provision.

      “The principal goal of statutory construction is to accomplish the legislative

intent.” Lenox, Inc. v. Tolson, 353 N.C. 659, 664, 548 S.E.2d 513, 517 (2001) (citing

Polaroid Corp. v. Offerman, 349 N.C. 290, 297, 507 S.E.2d 284, 290 (1998), cert.

denied, 526 U.S. 1098, 119 S. Ct. 1576, 143 L.Ed. 2d 671 (1991), abrogated in part on

other grounds by Lenox, 353 N.C. at 663-64, 548 S.E.2d at 517). For that reason,

“[l]egislative intent controls the meaning of a statute.” Brown v. Flowe, 349 N.C. 520,

522, 507 S.E.2d 894, 895 (1998) (quoting Shelton v. Morehead Mem’l Hosp., 318 N.C.

76, 81, 347 S.E.2d 824, 828 (1986)). “The best indicia of that intent are the language

of the statute . . . , the spirit of the act and what the act seeks to accomplish.” Coastal

Ready-Mix Concrete Co. v. Bd. of Comm’rs of the Town of Nags Head, 299 N.C. 620,

629, 265 S.E.2d 379, 385 (1980) (citations omitted).

             If the language of a statute is free from ambiguity and
             expresses a single, definite, and sensible meaning, judicial
             interpretation is unnecessary and the plain meaning of the
             statute controls.        Conversely, “where a literal
             interpretation of the language of a statute will lead to
             absurd results, or contravene the manifest purpose of the
             Legislature, as otherwise expressed, the reason and
             purpose of the law shall control and the strict letter thereof
             shall be disregarded.” State v. Barksdale, 181 N.C. 621,
             [625,] 107 S.E. 505[, 507] (1921).




                                           -19-
                                   STATE V. HOLLOMAN

                                     Opinion of the Court



Mazda Motors of Am., Inc. v. Sw. Motors, Inc., 296 N.C. 357, 361, 250 S.E.2d 250, 253

(1979) (internal citations omitted).

       The effect of adopting the construction of N.C.G.S. § 14-51.4(2)(a) espoused by

defendant, which would allow an aggressor to utilize defensive force in the event that

his conduct caused the person provoked to lawfully utilize deadly force in his own

defense, cannot be squared with the likely legislative intent motivating the

enactment of the relevant statutory provision.              Simply put, the adoption of

defendant’s construction of N.C.G.S. § 14-51.4(2)(a) would create a situation in which

the aggressor utilized deadly force in attacking the other party, the other party

exercised his or her right to utilize deadly force in his or her own defense, and the

initial aggressor then utilized deadly force in defense of himself or herself, thereby

starting the self-defense merry-go-round all over again. We are unable to believe that

the General Assembly intended to foster such a result, under which gun battles would

effectively become legal, and hold that the provisions of N.C.G.S § 14-51.4(2)(a)

allowing an aggressor to regain the right to use defensive force under certain

circumstances do not apply in situations in which the aggressor initially uses deadly

force against the person provoked. See Mize, 316 N.C. at 52, 340 S.E.2d at 442

(stating that, “[i]f . . . one brings about an affray with the intent to take life or inflict

serious bodily harm, he is not entitled even to the doctrine of imperfect self-defense”

(quoting Wetmore, 298 N.C. at 750, 259 S.E.2d at 875)). As a result, the trial court’s

instruction to the effect that a defendant who was the aggressor using deadly force


                                            -20-
                                 STATE V. HOLLOMAN

                                  Opinion of the Court



had forfeited the right to use deadly force in self-defense and that a person who

displays a firearm to his opponent with the intent to use deadly force against him or

her and provokes the use of deadly force in response is an aggressor for purposes of

the law of self-defense does not constitute an inaccurate statement of the applicable

North Carolina law.

      Our determination that the instructions that the trial court actually gave with

respect to the self-defense issue do not misstate the applicable law does not, however,

end the inquiry that we must make in order to adequately address defendant’s

challenge to the trial court’s instructions. Instead, we must also determine whether

the trial court erred by failing to instruct the jury, in accordance with defendant’s

request, that he might have regained the right to use defensive force based upon Mr.

Bobbitt’s reaction to any provocative conduct in which defendant might have engaged.

In light of the manner in which we have construed N.C.G.S. § 14-51.4(2)(a), defendant

could have only been entitled to the delivery of such an instruction to the extent that

his provocative conduct involved non-deadly, rather than deadly, force. A careful

review of the record evidence demonstrates, however, the complete absence of any

evidence tending to show that defendant was the aggressor using non-deadly, as

compared to deadly, force.

      The evidence developed at trial presented two contrasting accounts of the

events that occurred at the time that defendant shot Mr. Bobbitt. On the one hand,

Mr. Bobbitt and the other witnesses who testified on behalf of the State asserted that


                                         -21-
                                  STATE V. HOLLOMAN

                                   Opinion of the Court



defendant approached Mr. Bobbitt with a gun in his hand and fired at Mr. Bobbitt

before Mr. Bobbitt could retrieve his own firearm. In the event that the jury believed

the testimony offered by the State, defendant was, under the authorities discussed

above, an aggressor using deadly force. Defendant, on the other hand, asserted, that,

as he stepped toward Mr. Bobbitt with his gun at his side for the purpose of

ascertaining if Mr. Bobbitt had assaulted Ms. Mann, Mr. Bobbitt fired at him. In the

event that the jury believed defendant’s account, defendant was not an aggressor at

all. State v. Spaulding, 298 N.C. 149, 155-56, 257 S.E.2d 391, 395 (1979) (stating

that the fact that the “[d]efendant went out to the [prison] yard, a place where he had

a right to be”; that the defendant “did not seek [the victim] out for the purpose of a

violent encounter” and did not say “anything to provoke [the victim]”; and that the

defendant “repeatedly told [the victim that] he wanted no trouble” tend to show that

the defendant “was free from fault in the difficulty”); State v. Vaughn, 227 N.C. App.

198, 203, 742 S.E.2d 276, 279-80 (stating that the “[d]efendant’s decision to arm

herself and leave the vehicle, while perhaps unwise, was not, in and of itself, evidence

that she brought on the difficulty”), disc. rev. denied, 367 N.C. 221, 747 S.E.2d 526

(2013); State v. Tann, 57 N.C. App. 527, 531, 291 S.E.2d 824, 827 (1982) (stating that

the fact that the “defendant, who anticipated the confrontation, armed himself with

a .38 caliber pistol, and failed to avoid the fight” did “not in any way suggest that [he]

was the provocator”).      Although defendant asserts that the jury could have

understood his conduct in approaching Mr. Bobbitt with his gun by his side while


                                          -22-
                                 STATE V. HOLLOMAN

                                   Opinion of the Court



seeking an answer to his inquiry concerning whether Mr. Bobbitt had harmed Ms.

Mann to make him an aggressor without the intent to use deadly force, any such

decision on the part of the jury would have been in conflict with established North

Carolina law. Thus, the trial court did not err by failing to allow the jury to consider

whether defendant could have regained the right to use defensive force even though

he had been the aggressor with the intent to use non-deadly force for the simple

reason that such an instruction would not have constituted an accurate statement of

the law arising upon the evidence. As a result, since the trial court’s instructions

concerning the law of self-defense were not, in light of the record evidence, erroneous,

we reverse the Court of Appeals’ decision to vacate defendant’s conviction for assault

with a deadly weapon inflicting serious injury and remand this case to the Court of

Appeals for consideration of defendant’s remaining challenge to the trial court’s

judgment.

        REVERSED AND REMANDED.

        Justice MORGAN did not participate in the consideration or decision of this

case.




                                          -23-